Citation Nr: 0426352	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974 and from January 1980 to January 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the evidence of record indicates that the veteran is 
in receipt of benefits from the Social Security Administration 
(SSA).  Records pertaining to the award of SSA benefits have 
not been associated with the record certified for appellate 
review.  Such records may be of significant probative value in 
determining whether service connection for the disability at 
issue may be granted.  The Court of Appeals for Veterans 
Claims (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the SSA, 
when the VA has notice of the existence of such records.  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

As such, the case is remanded for the following:

1.  The RO should contact SSA and request 
copies of all treatment records utilized 
in any benefits determination made by 
that administration.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




